Citation Nr: 1228690	
Decision Date: 08/21/12    Archive Date: 08/30/12	

DOCKET NO.  98-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic lumbar spine disorder, to include herniated nucleus pulposus (HNP), degenerative disc disease (DDD), and spondylosis at the L5/S1 level.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to August 1970.  His medals and badges include the Combat Action Ribbon.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Montgomery, Alabama.

A review of the record reveals that in October 2000, the Board denied the Veteran's claim.  He then appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2003, the Court vacated the Board decision and remanded it for compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  In August 2005, the Board again denied the claim.  The Veteran then appealed that decision to the Court.  In March 2007, the Veteran and the Secretary of VA filed a Joint Motion to Vacate the Board decision and remanded for the Board to consider the provisions of 38 U.S.C.A. § 1154(b).  

That section provides, in pertinent part, that in the case of any Veteran who engaged in combat with the enemy...the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there was no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection for such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

The Court granted the motion the following month.  In February 2008, the claim was remanded for additional development.  It was returned to the Board and in August 2008, the Board again denied service connection for a chronic lumbar spine disorder.  The Veteran and his representative again appealed that determination to the Court and in a Memorandum Decision dated in June 2011, the Board decision was vacated and the matter was again remanded for further development.  In April 2012 the Board remanded the case in order to provide the Veteran an opportunity to provide more specific information with regard to the difficulties he had with his back while in service and to provide him with an examination by a physician with appropriate expertise for the purpose of determining the nature and etiology of any current low back disability.  

The Veteran did not respond with any pertinent information.  He was accorded an examination by a VA orthopedic surgeon in May 2012.  The report of the examination has been associated with the claims file and the case has been returned to the Board for appellate review.


FINDING OF FACT

Any chronic lumbar spine disorder, to include HNP, DDD, and spondylosis at the L5/S1 level, is not attributable to the Veteran's active service.  Back pathology appears to be due to post-service events, unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for a chronic lumbar spine disorder, to include HNP, DDD, and spondylosis at the L5/S1 level, are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA (codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159), amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim.  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  Those elements are:  1) Veteran status; 2) the existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has been informed of what evidence is required to substantiate his claim and has been appraised as to his and VA's respective duties for obtaining evidence in various letters dated over the several years of this appeal.  As recently as April 2012, he was asked to provide more specific information with regard to the difficulties he had with his back while in service.  For whatever reason, he did not respond.  

The VCAA also requires VA to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist contemplates that VA will help a claimant obtain records pertinent to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  A review of the record reveals the Veteran has been accorded examinations with opinions during the past several years.  Most recently, in May 2012 he was accorded a rating examination by a VA orthopedic surgeon who reviewed the entire claims file.  His history as well as sufficient findings to properly decide the claim have been set forth in various examination reports.  

In view of the foregoing, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is, therefore, ready to be considered on the merits.

Pertinent Legal Criteria

Service connection may be granted for disability which is a result of disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things:  1) A current disability; 2) inservice incurrence or aggravation of a disease or injury; and 3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  1) That a condition was noted during service; 2) post service continuity of the same symptomatology; and 3) a nexus between the current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served ninety (90) days or more of active service during a period of war or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they are manifested to a degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As provided by 38 U.S.C. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under § 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of the condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 U.S.C.A. § 1154(b), cited above.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  



Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the several claims folders.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

The Veteran and his representative essentially maintain that as a result of constant heavy lifting of heavy objects while on combat duty in Vietnam, he developed a back disability that continues to cause problems today.  

A review of the service treatment records is without reference to complaints or findings indicative of the presence of a low back disorder.  At the time of separation examination in August 1970, the Veteran expressed no complaints.  Clinical examination at that time revealed a normal spine.  

The post service records reflect a diagnosis of HNP in the mid-1990's subsequent to a work-related injury.  The records include a September 1995 statement from a private physician showing the veteran was to restrict lifting in excess of 40 pounds.  

Also of record is an October 1995 certificate of physician to the Veteran's employer, a courier express company, referring to chronic back pain and chronic disc disease.  

Also of record is a workers' compensation report of injury showing low back strain injury having been sustained in October 1995.  The form reflected that the Veteran had worked at the courier company since 1983, with duties requiring the lifting of heavy objects.  

Magnetic resonance imaging of the lumbar spine in January 1996 resulted in an impression of degenerative disc changes and bulging disc at the L4/L5 and L5/S1 levels.

January 1997 workers' compensation treatment records reflect private treatment by the physician whose September 1995 statement is referred to above for chronic disc disease and low back pain.  

An April 1997 treatment report by another private physician for a knee injury refers to a past medical history of herniated lumbar disc on the right in 1996.  The Veteran was reportedly treated conservatively and was released from care with lifting restrictions.  The physician noted that the Veteran had worked from 1983 for a courier express company and was currently working as a security guard.  

At the time of a video conference hearing in May 2000, the Veteran testified that as a heavy weapons specialist in service he was required to carry heavy machine guns or a mortar plate base that weighed more than 90 pounds.  He stated that his back hurt at times while on combat duty, but because he was out in the field he did not seek treatment.  He denied any back problems prior to service, denied any traumatic injuries during service, and he denied receiving any treatment for back complaints.  He believed that his back disorder had built up over a period of several years and he stated that he began having back difficulties only about five years prior to the hearing.  He acknowledged it was not until the 1990's that he was diagnosed and treated for HNP while employed at the courier service.

In June 2004, the Veteran's private physician, C.G. B., M.D., Diplomate of the American Board of Ambulatory Medicine, stated that he found no record of back injuries or recurrent pains while the Veteran was in military service, but he believed there was a high traumatic exposure of the locomotor and general muscular-skeletal system while in combat duty in Vietnam.  He stated that at the time of the "Pony Express related back injury," the Veteran already had preexistent degenerative changes in the spine.  He concluded that the Veteran "owes a lot of his condition today to any prior intensive physical exposure, of sustained duration, therefore to his combat duty."

The pertinent evidence of record includes a report of a spinal examination accorded the Veteran by VA in August 2004.  The claims file was reviewed by the examiner.  Reference was made to another examination of the joints in the claims file review.  In that review, reference was made to the Veteran indicating that he sustained a herniated lumbar disc on the right in 1996 while working for the State of Alabama.  The Veteran reported that while in service he had to carry a piece of equipment called a mortar base which weighed about 90 pounds.  He claimed this led to wear and tear of his knees as well as the back.  On the spinal examination, with regard to low back pain, the Veteran gave the onset as 1990.  An X-ray study in 2004 resulted in an impression of normal lumbosacral spine series.  Following clinical and X-ray examination, diagnoses were given of HNP and lumbar strain.  The examiner expressed the opinion that "[his] low back pain is lumbar strain and his herniated nucleus pulposus is not at least as likely as not (less than 50 percent) related to the Veteran's military service."  The examiner believed it was more likely that the problems with the back were due to some other cause such as the aging process, wear and tear, or other injuries sustained after service.  The examiner stated that his opinion was based on a review of the evidence in the claims file, the Veteran's history and report of physical examination, and current X-ray studies.  He gave as his rationale for the opinion that there was no record of treatment in service for back pain or HNP and the first evidence of treatment for such condition was not until 1996.  He noted the Veteran did not report having sustained a back injury while in service.  

A review of the claims file was conducted by another VA physician in April 2005.  It was indicated that past medical history was remarkable for a herniated lumbar disc on the right in 1996 that occurred following a work injury.  The Veteran reported that while in Vietnam in 1969, he was a heavy weapons specialist.  He indicated he would carry heavy machine guns or mortar plate/base that weighed in excess of 90 pounds.  He denied any specific injury while serving in Vietnam.  He denied any other treatment until the early 1990's when he was working for the Pony Express.  He reported that while driving he experienced low back pain and was diagnosed with HNP.  After a discussion of the evidence of record, including the findings reported by private and VA physicians, the physician opined that "it is not at least as likely as not" that any current low back disability (assessments were made of lumbar spine DDD with spondylosis at the L5/S1 level and bilateral knee degenerative joint disease) were related to military service.  The physician referred to a gap in treatment of some 25 years after the Veteran's discharge from service.  The physician stated "it is likely that the patient's [the Veteran] lower back...are related to his employment or other daily activities (after leaving military service)."  He specifically addressed the opinion from the private physician and stated it was not at least as likely as not that this opinion or conclusion was supported by a review of the claims file.  

Also of record are reports of treatment and evaluation for various medical conditions in the past several years.  

A review of the record also reveals that in April 2008, a letter was sent to the Veteran asking for information as to any and all treatment that he received from 1983 to 1996 from his employers, including the Pony Express, or the medical providers or any other private providers from whom he received treatment.  He was also requested to describe his position and duties while employed by these companies.  No response from him is of record.

The Veteran was accorded another rating examination of the spine by VA in May 2012.  The examination was conducted by an orthopedic surgeon.  The claims file was reviewed by the surgeon.  The surgeon made reference to the records reflecting the Veteran developing back pain while driving for the Pony Express in 1996.  The Veteran then entered college and became a teacher and this placed less strain on his back.  The physician stated that a review of the claims file resulted in his opinion that the Veteran "has a mild low back disability.  I could not find any reference to a back condition in his active service records.  His disability in my opinion is more likely as not followed his work-related incident.  It is, therefore, my opinion that it is less likely as not that his low back condition was caused by, resulted from or was permanently aggravated by his military service."  

Where the record contains both positive and negative evidence, including addressing whether the claimed condition is related to military service, as in the current case, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same, and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it must have plausible reasons, based upon the medical evidence in the record, for favoring one medical opinion over another.  Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In addition to his own statements, the Veteran has submitted various excerpts from medical texts and treatises in support of his claim.  However, these do not establish a causal relationship between any incident of his active service and his currently diagnosed low back disability.  None of the articles relate the Veteran's specific back disability to his military service and the articles are afforded very little probative value in determining whether any current low back disability is due to service.  

There are four opinions of record addressing the question of etiology.  All must be weighed based on their probative value.  For the reasons discussed below, the Board finds that the opinions of the three VA physicians, particularly that of the VA orthopedic surgeon who reviewed the entire claims file in May 2012, are the most probative.  There is one favorable opinion of record and that is from a private physician who stated in June 2004 that he first evaluated the Veteran after a work-related injury which was identified in the record as having occurred in 1995, a time many years following service separation.  The physician acknowledged that there was no evidence in the service treatment records of any back injury or treatment for back problems, but he nevertheless opined that the Veteran "owes a lot of his condition to prior intensive physical exposure."  He does give any reasoning for the opinion and it does not address the lack of symptoms in service or the years following service discharge.  

As for the statements from the Veteran himself, the Board accepts that he is competent to report symptoms.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. §§ 1153(a), 1154.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran and his representative essentially maintain that the inservice heavy lifting as during his duties resulted in his development of back problems.  However, to the extent that he argues that he has a back disability dating from service or continuity of symptomatology of back problems, the Board finds that he is not credible.  He is not credible because the record reflects no documented complaints of back difficulties in the years subsequent to service until the mid-1990's, a time many years following service discharge.  Service separation examination was without reference for complaints or findings indicative of the presence of a back disorder.  The Board is faced with more than a mere silent record.  Buchanan, supra (the Board may consider the absence of contemporaneous medical evidence against lay evidence in determining credibility, but the Board may not determine that lay evidence lacks credibility merely because it is not accompanied by contemporaneous medical evidence).  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd. sub nom Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).  Although the Veteran suggests that he has had continuous symptoms since service, this remote report is inconsistent with the normal separation examination and the complete lack of complaints or findings of a back disorder for service or for years thereafter.  Importantly, other than the private doctor and his somewhat vague statement, the medical evidence of record does not attribute any low back disability to the Veteran's active service.  A VA physician who examined the Veteran in August 2004 and another VA physician who reviewed the claims file in April 2005 both opined that any current low back disorder was not related to service.  They refer to the absence of any back pathology during service or for years thereafter and the presence of a work-related back injury substantiated by the objective medical evidence of record as occurring years following service discharge.  Both physicians indicated that they reviewed the entire claims file.  The physician who reviewed the claims file in 2005 specifically stated that a review of the record revealed the Veteran denied any treatment until the early 1990's when he was working for the Pony Express.  Further, that physician specifically addressed the statement from the private physician as to the etiology of the low back disability and opined that it was not at least as likely as not supported by a review of the claims file.  

Most recently, the entire claims file including the opinions of two VA physicians and the opinion from the private physician was reviewed by a VA orthopedic surgeon in May 2012.  That orthopedic specialist provided a specific conclusion that the Veteran did not have a back disability attributable to any experiences during his military service.  The orthopedic surgeon referred to a review of the entire evidence of record and opined that the Veteran's chronic low back problems are most likely related to the work-related incident he sustained in the mid-1990's, a time years following service discharge.  The Board finds that the VA medical opinions are more probative than that from the private physician and the statements from the Veteran himself as they were prepared by skilled, neutral medical professionals after reviewing the entire claims folder.  Further, two of the physicians, including the orthopedic surgeon, conducted clinical evaluation and X-ray study of the Veteran.  

The Board has considered the appellant's contentions in light of the provisions of 38 U.S.C.A. § 1154(b).  Those provisions do not reduce the evidentiary standard to establish service connection.  He has been offered an opportunity to be more specific concerning the back injury reportedly injured during combat, and he has provided no additional information.  Moreover, as discussed above, evidence otherwise commensurate with the period of service is negative for pertinent complaints and a normal back was found at separation.  He worked for years after service in a position which required lifting, without complaints.  He is clearly shown to have sustained a work related injury in the 1990's.  The evidence of a chronic back disorder in service is clearly and convincingly rebutted by the evidence of file that first establishes a chronic back disorder years post-service.

The Board acknowledges the sincerity of the arguments advanced by the Veteran that he has a low back disability that is attributable to his experiences while performing combat duty in Vietnam.  It is true that his lay statements may be competent to support a claim for service connection by supporting the occurrence of lay observable events or the presence of symptoms of disability subject to lay observation.  See Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even when not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, HNP, DDD, and spondylosis require specialized training for determination as to diagnosis and causation, and are, therefore, not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of service connection for a low back disability, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a lumbar spine disorder, to include HNP, DDD, and spondylosis, is denied.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


